BEAUCHAMP, Judge.
The appellant was convicted of a statutory offense and assessed the minimum penalty of five years in the penitentiary.
*427The prosecuting witness is a young girl whose age is estimated variously by its mother as from seven to twelve years. It is shown that she is in school and that she knows the given name of her teacher. The county health officer who testified in the case gave his estimate that she was eight or nine years of age and that she was of low mentality. He did not believe that she knew right from wrong, but his description of her placed her as a child a little less than normal. It is probably his conviction that she was not a competent witness. This presents a state of facts necessary for a consideration of appellant’s bills of exception relating to the incompetency of the witness Ietta Freeman.
. Appellant’s bills of exception Nos. 1 and 2 are in question and answer form. There is no certificate of the judge that it was necessary to have it so and such bills will not be considered under the rules.
Bill of exception No. 3 recites the following purpose: “In support of this bill of exception defendant’s purpose in objecting to said witness’ testimony was directed at the force, effect and logic of her testimony generally from beginning to end and its lack of having the quality of convinceness due to its inconsistency and contradictions.” We note also from the statement of facts, which is referred to and which gives the objection made to the testimony at the time but was raised after the witness had testified, that the grounds were: “Defendant objects to the incompetency of the witness Ietta Freeman on the ground that she does not know the difference betweeen .right and wrong and so stated in answer to many questions.”
We are not certain that we are able to understand just what is intended to be presented to the court by this bill, but assume that it was intended to object to the testimony of this witness on the ground that she was incompetent. In the first place the evidence of the witness had been given before objection was made and it does not appear that any motion was made to have it withdrawn from the jury.
It is true that the child is quoted as saying she did not know right from wrong, but she says she knows what the truth is and does not know what a lie means. It is true also that the county physician placed his estimate of the child as being irresponsible and of mentality below the average. The county physician was not the person to pass on this matter. She *428had given her testimony which appears from the record to be fairly intelligent. She told the story of the crime in detail and stood up to it under cross examination. The trial judge observed her, heard her testify and specifically passed on the question, which it is believed the bill of exception presents. This was properly within his province and it is not for this court to say that he abused his discretion under the facts of this particular case. Branch’s Annotated Penal Code, Section 1771, and authorities there cited.
Bill of Exception No. 4 presents nothing for this court’s consideration. Whatever is intended to- be' complained of is embraced in the expression, “Reference is made to- Defendant’s First Amended motion for new trial.” This court will be unable to consider the bill thus written.
The defendant took the witness stand and denied his guilt. He specifically denied each and every statement of the several witnesses who testified against him. The parties belong to the colored race and the unusual testimony which is presented by the State strongly indicates a desire upon the part of all of the witnesses to be consistent with each other and to emphasize that which points unerringly to appellant’s, guilt. It is a rather remarkable social community even for the lowest class of colored people, but not without precedent. The jury had the parties before them and gave the appellant the lowest penalty and, in the absence of an error requiring the reversal of the case, we do not feel that it is the province of this court to say that the evidence was insufficient upon which the jury may find the appellant guilty.
The judgment of the trial court is affirmed.